Citation Nr: 1816245	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for cervical spine disability before October 20, 2017, and in excess of 30 percent from that date.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995 and from July 2006 to May 2007.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

This matter was remanded by the Board in August 2017 for additional development. 


FINDINGS OF FACT

1.  For the period prior October 20, 2017, the Veteran's degenerative arthritis of the cervical spine was manifested by cervical flexion functionally limited to no less than 20 degrees, with no history of incapacitating episodes, ankylosis, or objective evidence of other related neurological abnormalities (aside from service-connected radiculopathy of the right lower and left upper extremities). 

2.  Effective October 20, 2017, the Veteran's degenerative arthritis of the cervical spine was manifested by flexion functionally limited to 10 degrees, without a history of incapacitating episodes, ankylosis, or objective evidence of other related neurological abnormalities (aside from separately service-connected radiculopathy of the right lower and left upper extremities). 


CONCLUSIONS OF LAW

1.  For the period prior to October 20, 2017, the criteria for a rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5235-5243 (2017).

2.  For the period from October 20, 2017, the criteria for a rating in excess of 30 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71 4.71a, Diagnostic Codes 5235-5243 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA must notify the claimant of any information, including any medical or lay evidence, not previously provided to the VA that is necessary to substantiate the claim.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this case, VA's duty to notify was satisfied by a correspondence dated in January 2010.  Neither the Veteran nor his representative contend otherwise.

The VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  38 U.S.C. § 5103A.  The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  

The October 2017 VA medical opinion reflects that the examiner reviewed the Veteran's pertinent medical history and offered opinions supported by adequate rationale.  Therefore, the opinion is adequate for determining entitlement to service connection.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claims in this Board decision.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  There is no indication that there exists any additional obtainable evidence that has a bearing on this case that has not been obtained.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103. 





II.  Increased Rating 

1.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. § 4.1 (2017).

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Service connection for cervical spine disability was granted under Diagnostic Code 5242 in a September 2007 rating decision.  A 0 percent rating was assigned from May 21, 2007.  In the March 2010 rating decision at issue, the service-connected cervical spine disability was granted a 20 percent rating under Diagnostic Code 5242 from October 30, 2009.  In a November 2017 rating decision, the service-connected cervical spine disability was granted a 30 percent rating under Diagnostic Code 5242 from October 20, 2017.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

A cervical spine disability is rated on limitation of motion, which requires adequate consideration of functional loss due to pain weakness, fatigability, incoordination or pain on movement.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell v. Shinseki, 24 Vet. App. 32 (2011). 

The Veteran's service-connected cervical spine disability is evaluated pursuant to DC 5242, which is rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is assigned for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242. 

For VA compensation purposes, normal forward flexion of the cervical spine is to 45 degrees, extension is to 45 degrees, left and right lateral flexion are to 45 degrees and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, Note (2).

2.  Factual Background

The Veteran contends he should be entitled to a rating in excess of 20 percent prior to October 20, 2017, and in excess of 30 percent from October 20, 2017, for the service-connected degenerative arthritis of the cervical spine.

There is a large amount of evidence in this case, consisting of mainly medical evidence.  The Board notes that it has reviewed the evidence in its entirety, but will not be discussing all of it with specificity.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007) (The Board is presumed to have considered all evidence presented in the record and is therefore not required to specifically discuss every piece of evidence.).  The Board will address that evidence which is pertinent to the appeal.  

Prior to the January 2010 VA examination, none of the medical records from the period on appeal recorded range of motion assessments.  A September 2009 lumbar spine assessment stated that there was no cervical spine ankylosis.  A January 2010 radiological report found no significant degenerative changes in the cervical spine.  

During a January 2010 VA examination, the examiner diagnosed the Veteran with degenerative changes at C5-6 and C6-7, cervical spine.  The examiner noted that the Veteran had weekly flare-ups that lasted about one day.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 30 degrees; extension to 30 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 35 degrees; and right lateral rotation to 40 degrees.  The Veteran's combined range of motion was 195 degrees.  The examiner found that there was no ankylosis, muscle spasms, atrophy, guarding, pain with motion, tenderness, or weakness. 

An October 2010 treatment record stated that the Veteran had "mild limitations" of cervical range of motion and that the left lateral rotation increases his pain.  An October 2010 radiology report found no significant degenerative abnormality, fracture, dislocation, or prevertebral soft tissue abnormalities.  The report stated that there was a small tiny osteophyte is present at C5 vertebral body.

In a February 2012 VA examination, the examiner noted that the Veteran had been diagnosed with degenerative arthritis of the cervical spine since 2009.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 30 degrees with painful motion beginning at 20 degrees; extension to 40 degrees with painful motion beginning at 25 degrees; left lateral flexion to 45 or greater degrees; right lateral flexion to 45 or greater degrees; left lateral rotation to 70 degrees with painful motion beginning at 40 degrees; and right lateral rotation to 70 degrees with painful motion beginning at 40 degrees.  When calculated from the degree at which painful motion begun, the Veteran's combined range of motion was at least 215 degrees.  The Veteran was able to perform three repetitions with no change the ending measurements for range of motion.  The Veteran reported no flare-ups.  The examiner found no localized tenderness or pain to palpation and no guarding or muscle spasms.  The examiner also found that the Veteran had no neurological abnormalities besides radiculopathy and no intervertebral disc syndrome (IVDS).  

Treatment records from August 2015 state that the Veteran was placed on a cervical collar for a cervical strain related to a motor vehicle accident.  The treatment records state that the Veteran had midcervical tenderness with no spasms, a normal neurological examination, and a CT scan showing no acute bony injury.  The radiological report indicated a possible fracture in the anterior, inferior aspect of C5 that looked "possibly old." 

In a November 2015 VA examination, the examiner diagnosed the Veteran with degenerative arthritis of the cervical spine.  The Veteran reported flare-ups 2 to 3 times per week with durations of about 12 hours and accompanied by numbness of the hand.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 40 degrees; extension to 40 degrees; left lateral flexion to 30 degrees; right lateral flexion to 30 degrees; left lateral rotation to 55 degrees; and right lateral rotation to 55 degrees.  The Veteran's combined range of motion was 250 degrees.  The examiner noted that the Veteran exhibited pain with extension, right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation, but found that the pain did not result in or cause functional loss.  The examiner found that the Veteran was able to perform repetitive use testing with at least three repetitions without additional loss of function or range of motion after three repetitions.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare-up.  The examiner stated that the examination is neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up.  The examiner stated that she was unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time or flare-ups because that would be subjective.  The examiner found no localized tenderness, guarding, or muscle spasm of cervical spine.  The examiner also found that the Veteran had no neurological abnormalities besides radiculopathy, no IVDS, and no ankylosis.

After the August 2017 Board remand, the Veteran was afforded a VA examination in October 2017.  The examiner diagnosed the Veteran with degenerative changes at C5-6 and C6-7 of cervical spine.  The examiner noted that the Veteran continued to have ongoing neck pain that became worse in 2016 after a motor vehicle accident.  On examination, the examiner tested the Veteran's range of motion and found that the Veteran had: forward flexion to 10 degrees; extension to 15 degrees; left lateral flexion to 25 degrees; right lateral flexion to 20 degrees; left lateral rotation to 35 degrees; and right lateral rotation to 50 degrees.  The examiner noted no pain on examination.  The Veteran was unable to perform repetitive-use testing with at least three repetitions because it was too painful.  The examiner found that the Veteran experienced mild localized tenderness or pain on palpation of the joint or associated soft tissue of the cervical spine.  The examiner noted that the Veteran was not being examined immediately after repetitive use over time or during a flare-up.  The examiner stated that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time or during a flare-up.  The examiner noted that pain significantly limited the Veteran's functional ability with repeated use over time, but was unable to describe the limitation in terms of range of motion because the Veteran was not being examined after repetitive use.  The examiner found no guarding, muscle spasms, or additional factors contributing to disability.  The examiner also found no ankylosis, IVDS, radiculopathy, or other neurologic abnormalities.  The examiner noted that there was objective evidence of pain when the neck is used in non-weight bearing.  

3.  Analysis

The Board finds that the preponderance of the evidence of record weighs against the assignment of a rating in excess of 20 percent for the service-connected cervical spine disability prior to October 20, 2017, and in excess of 30 percent from that date.  

Throughout the period of appeal, there are no records indicating IVDS, lordosis, potential abnormal spinal contour, an abnormal gait, incapacitating episodes; and, other than the separately service-connected radiculopathy of the right lower and left upper extremities, there is no objective evidence of other related neurological abnormalities.

Prior to October 20, 2017, range of motion evaluations consistently place the Veteran's forward flexion at or above 20 degrees: 30 degrees during a January 2010 VA examination, 30 degrees with painful motion starting at 20 degrees during a February 2012 VA examination, and 40 degrees at a November 2015 examination.  The Veteran's forward flexion was never noted to be 15 degrees or less.  None of the examinations or treatment records found that the Veteran had ankylosis of the cervical spine.  

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 20 percent for the cervical spine disability have not been met at any time prior to October 20, 2017.  

During the October 20, 2017, VA examination, the range of motion evaluation placed the Veteran's forward flexion at 10 degrees.  Neither the October 2017 VA examination nor treatment records from that date consist of clinical findings of ankylosis of the cervical spine. 

Based on the foregoing, the Board concludes that the criteria for a rating in excess of 30 percent for the cervical spine disability have not been met at any time from October 20, 2017.  

The preponderance of the competent evidence of record does not support the grant of a rating in excess of 20 percent prior to October 20, 2017, or a rating in excess of 30 percent from that date, for the service-connected cervical spine disability.  In reaching this conclusion, the benefit-of-the-doubt doctrine has been considered; however, as the preponderance of the evidence is against the claim for an increase, that doctrine is not applicable.  38 C.F.R. § 4.3. 


ORDER

Entitlement to a disability rating in excess of 20 percent for cervical spine disability for the period prior to October 20, 2017, is denied. 

Entitlement to a disability rating in excess of 30 percent for cervical spine disability for the period from October 20, 2017, is denied. 



____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals
 
Department of Veterans Affairs


